Citation Nr: 0810156	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-34 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Kurt P. Laffler, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969; he had service in the Republic of Vietnam, and 
his primary service specialty was that of light weapons 
infantryman.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The now reopened claim of service connection for PTSD is 
being remanded to the agency of original jurisdiction (AOJ) 
via the Appeals Management Center in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
PTSD was denied by an unappealed rating decision in March 
1988.  

2.  The additional evidence is not cumulative or redundant of 
evidence previously of record and by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim of service connection 
for PTSD.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2001); 38 C.F.R. 
§ 20.1103 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Given the favorable action taken hereinbelow, the Board finds 
that the notice requirements of VCAA have been satisfied with 
respect to the issue decided herein.  

In January 2005, the RO sent the veteran a letter, with a 
copy to his representative at the time, in which he was 
informed of the requirements needed to reopen a claim based 
on new and material evidence.  



In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Private evidence was subsequently added to 
the claims files.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in a letter dated in 
March 2006 that a disability rating and effective date would 
be assigned if his service connection claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

However, VA's duty to assist the veteran in the development 
of his claim for service connection for PTSD is not triggered 
unless and until a claim is reopened.  See 38 U.S.C.A. 
§ 5103A.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  


In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

In general, unappealed rating and Board decisions are 
final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Because the veteran filed his request to reopen 
his claim after August 2001, the current version of the 
law is applicable in this case.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  


Factual Background

A March 1988 decision by the RO denied the veteran's claim of 
service connection for PTSD because there was no diagnosis of 
PTSD; the veteran was notified of this action in April 1988, 
but did not timely appeal.  

The veteran applied to reopen his claim of service connection 
for PTSD in November 2004 and was denied in April 2005.  The 
veteran timely appealed.  


Previously Considered Evidence

The evidence on file at the time of the March 1988 rating 
decision consisted of the veteran's service medical records 
and VA hospital records dated from September to December 
1987.  


Evidence Received Since March 1988 

The additional evidence received consists of VA and private 
treatment records beginning after March 1988, as well as 
written statements by the veteran.  


Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2007).  

The claim of service connection for PTSD was previously 
denied because there was no diagnosis of PTSD.  
Consequently, there would need to be evidence that the 
veteran currently has PTSD.  

The evidence received since March 1988 contains diagnoses 
of PTSD in December 2004 and April 2005.  These records 
also include other psychiatric diagnoses, such as paranoid 
schizophrenia.  

The evidence received since March 1988 is new and material 
for the purpose of reopening the claim.  This evidence was 
not previously of record and bears directly and substantially 
upon the specific matter under consideration so as to raise a 
reasonable possibility of substantiating the claim.  

Therefore, the Board finds that the claim of service 
connection for PTSD is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  




REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for PTSD.  

Although the diagnoses of PTSD are new and material with 
respect to the issue of service connection for PTSD, there is 
still no verified service stressor on file.  

As noted, in determining whether service connection is 
warranted for PTSD, there must be medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2007).  

With respect to the evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the claimant "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

The claims file contains a recent diagnosis of PTSD.  
However, there is no objective evidence that the appellant 
"engaged in combat with the enemy" or credible supporting 
evidence to verify a claimed service stressor event.  
Although the veteran's contends that he engaged in combat, 
was a prisoner of war for six months, and was awarded the 
Combat Infantryman Badge (CIB), there is no objective 
evidence on file to support his contentions.  The CIB is not 
listed on his DD Form 214, Report of Separation from Active 
Duty.  Moreover, the veteran's statements alone are 
insufficient to verify a stressor.  

Although the veteran was requested by VA in January 2005 to 
provide written information on his service stressors, he did 
not respond to this request.  

Consequently, the Board finds that another attempt should be 
made to obtain as much information as possible about the 
veteran's service stressors and to verify these service 
stressors.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

The Board also notes that, according to a March 2007 
statement from the veteran, he was hospitalized at a VA 
hospital for PTSD from January 17, 2007 until March 2, 2007.  
These hospital records are not currently on file.  

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent VA treatment records, the 
existence of which has been called to its attention.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 
Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the reopened claim is REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
PTSD since March 2007.  After obtaining 
any necessary authorization from the 
veteran for the release of his private 
medical records, the AOJ should obtain 
and associate with the file all records 
that are not currently on file, including 
the hospital records from the VA Medical 
Center in Hot Springs, South Dakota dated 
from January to March 2007.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide a copy of the outstanding 
medical records if possible.  

2.  The AOJ should again take appropriate 
steps to obtain a detailed description of 
all of the service stressors that the 
veteran believes may have contributed to 
the development of his PTSD.  The veteran 
should be as specific as possible as to 
the date, place, and circumstances of the 
incident, and the names of any 
individuals involved.  

3.  If warranted, the AOJ should then 
request verification of the veteran's 
alleged stressor(s) from the appropriate 
service authority, to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315-3802.  All information that might 
corroborate the veteran's alleged 
stressor(s) should be requested.  Any 
information obtained must be associated 
with the claims file.  If the search 
efforts result in negative results, 
documentation to that effect must be 
placed in the claims file.  

4.  Then, the AOJ should schedule the 
veteran for VA examination to determine 
the nature and likely etiology of his 
claimed psychiatric condition.  The 
entire claims folders must be made 
available to the examiner in conjunction 
with this examination.   The examination 
report must reflect review of pertinent 
material in the claims folders.  

The examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  

5.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

6.  Following completion of all indicated 
development, the AOJ should readjudicate 
the reopened claim of service connection 
for PTSD, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case, which should include all pertinent 
law and regulations.  The veteran and his 
attorney should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


